DETAILED ACTION
This action is responsive to the communications filed on 8/13/2020.
Currently, claims 1-8, 10, 13-16, 19, 21-24, 32, and 34 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10, 13-16, 19, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Where independent claim 1, line 2 states “the method comprising or initiating:” (emphasis added) which is used as the transitional phrase.  However the instant specification fails to define whether the term “initiating” represents open-ended or closed-ended transitional phrase (in its function as a transitional phrase), as pursuant to MPEP 2111.03.IV.  Therefore, use of the term “initiating” as a transitional phrase in claim 1 renders to scope of claim 1 (and by extension dependent claims 2-8, 10, 13-16, and 19) to be indefinite since claim 1 fails to “define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim” (see MPEP 2111.03 as well as MPEP 2111.03.IV).
	Additionally, dependent claims 4, 6, and 24 have similar indefiniteness issues as claim 1 above, since dependent claims 4, 6, and 24 each recite the transitional phrase “further comprising or initiating”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gollakota et al. (US 2020/0212956: hereinafter “Gollakota”).

With regards to claims 22 and 34, Gollakota teaches a device and a method (figs. 1+3: receiver 106 or (helper device 104 and receiver 106 in the case they are integrated into a single device [0083]).  Note that the method steps are implemented as functions of the cited hardware) for receiving data from a passive radio device (figs. 1: receiver 106 receives the uplink backscatter data transmissions from at least one of the two passive backscatter devices 108/110 [0006+0069+0098], the term ‘passive’ with regards to the tags (devices 108 and/or 110) is addressed throughout the reference, e.g. [0147+0148]), the device comprising at least one processor and a memory (fig. 1: receiver 106 or (helper device 104 and receiver 106 in the case they are integrated into a single device [0083]); where [0065+0109] address at least one processor and memory which stores executable instructions for the at least one processor in order to implement the functions/steps of the invention of Gollakota), said memory comprising instructions executable by said at least one processor (previously addressed), whereby the device (previously addressed) is operative to (addressed below): 7371 of PCT/EP2018/053704 Preliminary Amendment Attorney Docket: 3602-2027US1 
	receive a backscattered radio signal from an antenna of the passive radio device that is exposed to an incident radio signal (figs. 1+3: receiver 106 or (helper device 104 and receiver 106) is operative to receive the uplink backscatter data transmissions (via the respective backscatter devices’ antennas shown graphically) from at least one of the two passive backscatter devices 108/110 [0006+0069+0098] using an antenna at the reader device 106 (shown graphically).  Said uplink backscatter data transmission are based on the passive radio device (e.g. 108) being exposed to the RF carrier signal(s) sent from the helper device (which is/are mapped to the ‘incident radio signal’).  The other limitations were previously addressed or are readily apparent), a frequency domain representation of the incident radio signal comprising at least one muted gap between active subcarriers within a bandwidth of the incident radio signal (THIS LIMITATION IS NOT GIVEN PATENTABLE WEIGHT since this limitation does not define steps/functions of the reader device (i.e. the claimed device) and instead defines functions/steps of the tag and interrogator.  Thus the only requirement is that the claim ‘device’ is able to receive (without any requirement of processing) the claimed ‘backscattered radio signal’), the backscattered radio signal being frequency modulated according to the data using at least two different modulation frequencies that differ by less than the bandwidth (THIS LIMITATION IS NOT GIVEN PATENTABLE WEIGHT since this limitation does not define steps/functions of the reader device (i.e. the claimed device) and instead defines functions/steps of the tag and interrogator.  Thus the only requirement is that the instant ‘device’ is able to receive (without any requirement of processing) the claimed ‘backscattered radio signal’).
Allowable Subject Matter
Claim 32 is allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 10, 13-16, 19, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        4/10/2021